Offense, the unlawful possession of intoxicating liquor for the purpose of sale; penalty, two years in the penitentiary.
We find in the record no statement of facts nor any bill of exception and nothing is presented for review.
We note that appellant has been adjudged and sentenced to be guilty of "violation of the liquor law." We have several times called attention of the trial judges to the fact that this describes no offense known to our law. Such sentence will be reformed so as to adjudge appellant to be guilty of the unlawful possession of intoxicating liquor for the purpose of sale and as so reformed will be affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.